Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Applicant’s Amendment
Applicant’s amendment filed 2/24/2021 has been received and entered.  Claims 1, 11 and 12 have been amended, claims 7 and 8 have been cancelled (note claim 8 limitations amended into independent claims 1, 11 and 12).
Claims 1-6, 9-12 are pending.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 2/7/2020 was acknowledged, and the restriction requirement between the product and method of groups I and IV is withdrawn as the system and computer product comprising instructions to classify and identify CRISPR effectors would not be a burden.
s 1-6, 9-12 are pending.  Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-6, 11-12, drawn to a system and method of identifying CRISPR effector elements based on classifying by a processor and identifying elements with biological function, are currently under examination are currently under examination.

Priority
This application filed 8/17/2017 claims benefit to US provisional application 62/376383 filed 8/17/2016.
No comment has been made in prosecution by Applicants to the priority summary.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
Upon review of the claim amendments and Applicants’ arguments and support in the present specification, it is agreed that the claims as amended are supported by the present specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the metes and bounds and the use of the term ‘novel’ are unclear.  In review of the specification, the term is not defined and the plain meaning would be something new or not known, and subject to context and change in what is known or not known, and therefore relative.  Further, it is not clear if practicing the method and identifying a known un-novel sequence but in a previously unanalyzed sequence would be considered novel, or if known sequences would be outside the scope of the claims and 
Amending the claims to remove the term novel or providing steps that clearly differentiate between sequences that are known and/or different would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 11-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.  
Claim analysis
Claim 1 has been amended and still is generally directed to identifying novel CRISPR effector element sequences.  As amended, the claims now require an additional step of ‘training, by a processor, an unsupervised neural network’, then as previously set forth implementing a method where a neural network is used to classify and identify putative novel effector elements in a CRISPR locus.  Dependent claims set forth limitations on what elements of the locus are assessed such as domain similarity Euclidean distance of locus, and different models such as HMM.  Independent claim 11 is a computer program product on a storage device and independent claim 12 is directed to a system which provides for the storage device to implement the instructions consistent with the method of claim 1 as amended.

For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data based on factors such as homology to determine similarity to categorize sequences within a CRISPR locus.   The step of aligning and comparing sequence to arrive at the identification of similar sequences are instructional steps.   The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of Mathematical Concepts, to the extent the claims require the use of models such as statistical methods of HMM representing mathematical calculations to determine similarities; and at a high level to Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  However, as amended the claims require ‘training, by a processor, an unsupervised neural network’ which is a step that cannot be performed in one’s mind, which subsequently is required of the ‘classifying, by a processor’ step.  Given the evidence and art of record unsupervised neural networks are products that can only be implemented in a computer environment, and ‘unsupervised’ is inconsistent with the use of one’s mind for learning or training.  It was previously noted that the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  While methods using HMM and SOM were known, their use is beyond merely invoking a computer as a tool.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data present in a CRISPR locus.  While the instruction are stored on a medium and could be implemented on a computer, together is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over Shmakov et al. is withdrawn.
As noted in Applicants arguments, Shmakov et al. fail to teach the training or use of a neural network in assessing known CRISPR elements.

Claims 1-6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shmakov et al., Libbrecht et al. and Dixit et al.
The use of computer processors for the search and identification of CRISPR sequences was known.  For example, Shmakov et al teach a computational pipeline to assess microbial genome sequences to identify undetected CRISPR loci.  Shmakov et al. teach the use of FastTree et al. provide for several possible proteins with predicted activity, and test Cpf1-mediated genome editing of C2c1 nuclease in human cell lysates to provide for optional testing of identified sequences.  Shmakove does not specifically teach to use a neural network, however the teaching to use FastTree appears to anticipate this.  A review of FastTree is that it uses four ideas to reduce the space and time complexity of inferring a phylogeny from an alignment. For the claims, it is noted that implementation of FastTree uses Neighbor-Joining by storing profiles for the internal nodes in the tree instead of storing a distance matrix. Each profile includes a frequency vector for each position, and the profile of an internal node is the weighted average of its children's profiles.  So while Shmakov et al do not literally teach a neural network, it appears that implementation of FastTree is or uses a neural network of nodes and vectors. However, Shmakov et al. fail to teach an analysis system which is an ‘unsupervised’ neural network as the amended claims now recite.  Libbrecht et al. and Dixit et al. provide evidence that machine learning applications were known and used in genetics and genomics, and provide detailed guidance and the practical application for the analysis of sequences.  Libbrecht et al. in describing the difference in supervised versus supervised learning applications teaches that unsupervised programs provides for “identify potentially novel types of genomic elements”.  Libbrecht et al. provide a detailed overview of several available programs and their application such as SVM, HMM, Baysian networks which are consistent with the use of SOM and those specifically provided in the instant specification (see for example at [0033]).  Similarly, Dixit et al. provide the many tools available to analyze gentic sequences (see for example Table 1) and their use as classifiers.  Given that the use of unsupervised neural networks were known and used to identify potentially novel types of prima facie obvious to one having ordinary skill in the art at the time the invention was made to implement neural network programs like FastTree with nodes and vectors as taught by Shmokov et al.  Shmokov et al. did not specifically teach that it is unsupervised, but given the level of skill in the art and teaching, it appears that using a training set is unsupervised and sufficient to provide a modeling system for classification.  Moreover, given the detailed guidance of both Libbrecht et al. and Dixit et al. it would have been obvious to apply the use of other neural network classifiers because of the teaching of similarities and difference, where some are better suited to identify and classify ‘novel’ sequences.  One having ordinary skill in the art would have been motivated to use the teachings of Libbrecht et al. and Dixit et al. for the analysis of CRSPR elements as provided by Shmokov et al. given the greater explanation of tolls available, and more detailed guidance on their applications.  Given the guidance and success of all Libbrecht et al. and Dixit et al. and Shmokov et al. there would have been a reasonable expectation of success to apply unsupervised neural networks as classifiers in the analysis for new CRISPR elements.
Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631